DETAILED ACTION
	This action is in response to the applicant’s reply filed on August 30, 2021. Claims 1-9 and 11-21 are pending and addressed below.

Response to Amendment
Claim 1 has been amended. Claim 10 is cancelled. Claims 17-21 are newly added. Claims 1-9 and 11-21 are pending and addressed below.

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants have argued that Keller et al., US 2015/0285937 (hereinafter Keller) in view of Walters et al., US 2015/0075777 (hereinafter Walters), fails to disclose the limations of claim 1.  In particular, Applicants have indicated that claim 1 has been amended to include “analyzing data signals to continuously evaluate the first stage of the stimulation operation”. Applicants further indicate that Keller is directed to well drilling and completions using an electro-acoustic telemetry system for evaluating fracture geometry in order to generate maps of the subsurface fracture and not for monitoring and evaluating stimulation operations as claimed. 
However, Walters was relied on to meet the limations of modifying or adjusting the stimulation operation. Applicant indicates that Walters teaches away from the claimed invention because it uses and relies upon injection tests. Applicant further argues that the claimed invention eliminates the need for injection tests to determine fracturing operation performance as the data needed to establish the fracturing operation performance is provided continuously by the downhole wireless network. However, the Examiner disagrees with this position, as there are no limations within the claims, which preclude the use of injection tests to determine fracturing operation performance. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., elimination of injection test) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, there is no indication within Keller of Walter that data signals are not continuously evaluated. 
Additionally Keller discloses evaluating the geometry of the hydraulically induced fractures in order to optimize the production of oil and gas in tight formations (Keller, par [00068]).  Evaluating the fracture geometry includes monitoring the propagation of hydraulic fractures as knowing the geometry of the fractures is helpful for optimizing the production of oil and gas from wells  in “tight formations” (Keller, par [0019]-[0020]). One of ordinary skill in the art would understand that optimization of the oil and gas production from a formation would require adjusting or modifying the stimulation operations in order to achieve the most effective manner of hydrocarbon production.  Walters was relied upon to meet the limations of controlling the injection treatment, such as utilized in the fracturing operation of Keller, by 
In the current rejection, the method of Keller is modified by Walters to include modifying or adjusting the stimulation operation by increasing or decreasing the amount of stimulation fluid introduced into the formation, changing the type of stimulation fluid introduced into the formation or increasing or decreasing the pressure at which the stimulation fluid is introduced. Walter discloses accomplishing the modifying or adjusting of the stimulation operations by modifying or adjusting pumping pressure, volumes, rates and selecting or modifying fluid properties and/or proppant concentrations or other method for controlling injection treatment to achieve a desired fracture extension and complexity (Walter, par [0032]). Walters further discloses monitoring the effects of the stimulation operation and collection data in order to monitoring of analyze the effect of injection treatment. One of ordinary skill in the art would clearly understand that the method of modifying and adjusting a stimulation operation as disclosed by Walters could be utilized with the method of Keller in order to optimize the production of oil and gas from wells. Further, Walters discloses monitoring of the subterranean region during the injection test (see Walter, abstract) and not merely following the injection test. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying the method of Keller to include increasing or decreasing the amount of treatment fluid introduction into the subsurface formation, changing the type of treatment fluid introduced into the subsurface formation or increasing or decreasing the pressure of the treatment fluid, as disclosed by Walters would have allowed the modification of the stimulation treatment based on the response of the stimulated subterranean region to the injection treatment (Walters, Fig, par [0089], [0097]).  Further, both Keller and Walters discloses fracturing and motoring subterranean formations and are therefore from the same field of endeavor. For these reasons, it is the Examiner’s position that Keller and Walters meet the limations of that claim 1.
Regarding claims 2-9 and 11-15, the arguments as presented above are equally applicable to claims 2-9 and 11-15. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17: Claim 17 recites the limitation "the hydraulic fracturing operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18: Claim 18 is subsumed by the previously noted rejections because of its dependence either directly or indirectly.  Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 11-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al., US 2015/0285937 (hereinafter Keller) in view of Walters et al., US 2015/0075777 (hereinafter Walters).
Claim 1: Keller discloses a method for monitoring and evaluating stimulation operations (method of evaluating fracture geometry in a formation, see abstract, method 700, Fig 7, par [0143]), comprising: 
obtaining a first data signal from a downhole sensor (sensor 432, par [0104]-[0105]) that is indicative of subsurface conditions (geophones detect micro-seismic events during or following a hydraulic fracturing operation, par [0009], sensor 432 is a tri-axial geophone that detects elastic waves incident to a formation fracturing operation, geophone listens for elastic waves created during fracturing,  par [0110]-[0111]); 
conducting a first stage of a stimulation operation (geophones 432 listen for elastic waves created during fracturing, par [0110]-[0111], step 760, fluid is injected through perforations to form subsurface fractures, step 760, Fig 7, par [0152]); 
obtaining a second data signal (acoustic amplitude value of a sensed subsurface characteristic, par [0165]) from the downhole sensor that is indicative of subsurface conditions after the first stage of the stimulation operation (sensed subsurface characteristic such as casing strain or wellbore temperature, detecting change in temperature may occur during gas production and is indicative of fluid flow in the formation, par [0165]); 
transmitting the data signals from the subsurface to the surface by a downhole wireless network (wireless transmission of information using a plurality of data transmission nodes, box 780, Fig 7, par [0154], packets of information are sent to the receiver, par [0163]-[0165]), wherein the downhole wireless network comprises a series of communication nodes connected to a tubular in the wellbore and wherein adjacent communication nodes are configured to communicate by acoustic signals transmitted through box 780, par [0154]); 
analyzing the data signals to evaluate the first stage of the stimulation operation (data signals are analyzed to determine the origin of the elastic waves and generate a map of subsurface fractures, step 790, Fig 7, par [0162]-[0163]); 
modifying or adjusting the stimulation operation based on the evaluation (evaluating the geometry of hydraulically induced fractures is order to optimize the production of oil and gas in tight formations, par [0008], monitor the propagation of hydraulic fractures, as knowing the geometry of the fractures is helpful for optimizing the production of oil and gas from wells in “tight” formations, par [0019]-[0020], optimization would necessarily require modifying or adjusting); and
 producing hydrocarbons (hydrocarbon fluids are produced, par [0010]-[0011], gas production, par [0008], [0165]).
Keller is silent as to the modifying or adjusting the stimulation operation comprises one or more of (i) increasing the amount or decreasing the amount of treatment fluid being introduced into the subsurface formation; (ii) changing the type of treatment fluid being introduced into the subsurface formation; (iii) increasing or decreasing the pressure at which the treatment fluid is being introduced to the subsurface formation.
Walters discloses a method for injection testing a subterranean region. An injection control subsystem is used to control (through modifying or adjusting) the injection in real time based on measurements or other information obtained during the injection treatment. Controlling the injection treatment may include modifying or adjusting pumping pressures, volumes, and rates and selecting or modifying fluid properties and or proppant concentrations, or any other methods to control injection treatment to achieve the desired fracture extension and complexity (par [0032]). Pumping stages can be designed to increase or decrease the fracture extension pressure and alternate the injection material between first and second different injection materials (par [0092], [0096]). The response of the stimulated subterranean region to the injection treatment can be monitored and the response data from the injection treatment can be collected and analyzed in order to modify an injection test (Fig 6, par [0086], [0097]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify or adjust the stimulation operation of Keller by increasing or decreasing the amount of treatment fluid introduction into the subsurface formation, changing the type of treatment fluid introduced into the subsurface formation or increasing or decreasing the pressure of the treatment fluid, as disclosed by Walters. This would have allowed the modification of the stimulation treatment based on the response of the stimulated subterranean region to the injection treatment (Walters, Fig, par [0089], [0097]). 
Claim 2: Keller, as modified by Walters, discloses each communication node (Keller, communications node 350 is intended to represent the communications nodes 280, par [0099]) comprises a sealed housing (Keller, communication node has sealed housing for holding electronics, par [0033], [0100], claims 1, 20); 
an electro-acoustic transducer (Keller, electro-acoustic transducer 354) and associated transceiver residing within the housing configured to relay signals (Keller, electro-acoustic transducer along with an associated transceiver for transmitting acoustic signals, Fig 3, par [0034], [0098]), with each signal representing a packet of information (par [0036]) that comprises (i) an identifier for the subsurface communication node originally transmitting the signal (Keller, information comprises an identifier, par [0044], claim 20) and (ii) signals representative of readings taken by the downhole sensors (Keller, signals are sent to a receiver at the surface, par [0045]-[0046], claim 20); and 
an independent power source (Keller, batteries 352) residing within the housing for providing power to the transceiver (Keller, independent power source may be batteries or a fuel cell residing within the housing, Fig 3, par [0033], [0098], claim 20).
Claim 3: Keller as modified by Walters, discloses the downhole wireless network comprises at least one topside communication node (Keller, node 282) residing proximate the surface  (Keller, topside communications node is uppermost communications node along wellbore, Fig 2, par [0035], [0040], [0088]) and a series of subsurface communication nodes (Keller, plurality of subsurface communications nodes 280) along the wellbore below the topside communication node (Keller, series of communications nodes attached to joints of pipe at a pre-designated spacing, Fig 2, par [0039]-[0040], [0087]); and 
wherein at least one topside communication node (282) transmits the signals from the uppermost subsurface communication node (280) to a receiver at the surface (Keller, Fig 2, par [0040], [0088]
Claim 4: Keller, as modified by Walters,  discloses the downhole sensor comprises one or more of a fluid velocity measurement device, a temperature sensor, a pressure sensor, a fluid density sensor, a microphone, an ultrasound sensor, a Doppler shift sensor, a chemical sensor, an imaging sensor, an impedance sensor, an attenuation sensor, and a fluid resistivity sensor (Keller, sensor communication nodes house sensors and an electro-acoustic transducer, par [0030], subsurface communications nodes will house a geophone as a sensor, par [0043], [0045], the term sensor may include and electrical sensing device or gauge, capable of monitoring pressure, temperature, fluid flow, vibration, or resistivity or other formation data, sensor may be a geophone, par [0063]).
Claim 5: Keller, as modified by Walters,   discloses the first data signal (Keller, via sensor 432) comprises one or more of pressure data, temperature data, flow rate data, density data, vibration data, strain data, and acoustic data (Keller, geophones detect micro-seismic/elastic waves events during or following a hydraulic fracturing operation, par [0009], [0110]-[0112], sensor 432 is a tri-axial geophone that detects elastic waves incident to a formation fracturing operation, geophone listens for elastic waves created during fracturing,  par [0110]-[0111]). 
Claim 6: Keller, as modified by Walters, discloses a second data signal (Keller, acoustic amplitude value of a sensed subsurface characteristic, par [0165]) comprises one or more of pressure data, temperature data, flow rate data, density data, vibration data, strain data, and acoustic data (Keller, the term sensor may include and electrical sensing device or gauge, capable of monitoring pressure, temperature, fluid flow, vibration, or resistivity or other formation data, sensor may be a geophone, par [0063], sensed subsurface characteristic such as casing strain or wellbore temperature, detecting change in temperature may occur during gas production and is indicative of fluid flow in the formation, par [0165]).
Claim 11: Keller, as modified by Walters, discloses the subsurface communication nodes (Keller, plurality of subsurface communications nodes 280) are spaced apart such that each joint of pipe supports at least one subsurface communication node (Keller, series of communications nodes attached to joints of pipe at a pre-designated spacing, each joint receives a communications node, Fig 2, par [0039]-[0040], [0087]
Claim 12: Keller, as modified by Walters, discloses the subsurface communication nodes are spaced at an interval of from about 20 feet to about 40 feet (Keller, communications nodes are spaced at about 10 to 100 foot intervals, more preferably 20 to 40 foot intervals, par [0032], claim 8).
Claim 13: Keller, as modified by Walters, discloses each communication node (Keller, communications nodes 350) is designed to receive acoustic waves at a first frequency and then transmit the acoustic waves at a second frequency up the wellbore to the next communication node (Keller, each communication node has an electro-acoustic transducer and associated transceiver for transmitting acoustic signals, transceivers are designed to receive acoustic waves at a first frequency and transmit or relay the acoustic waves at a second different frequency, Fig 3, par [0034], [0098]).
Claim 14: Keller, as modified by Walters, discloses downhole sensor resides within the housings of at least one subsurface communication nodes (Keller, sensor 432 resides within the housing 410 of the communications node 400, Fig 4B, par [0105]).
Claim 15: Keller, as modified by Walters, discloses the modifying or adjusting the stimulation operation comprises increasing the amount or decreasing the amount of treatment fluid being introduced into the subsurface formation (Walters, controlling the injection treatment may include modifying or adjusting pumping volumes and rates, par [0032]).
Claim 16: Keller, as modified by Walters, discloses the modifying or adjusting the stimulation operation comprises changing the type of treatment fluid being introduced into the subsurface formation (Walters, selecting or modifying fluid properties and or proppant concentrations, par [0032], Pumping stages can be designed to alternate the injection material between first and second different injection materials, par [0092], [0096])
Claim 19: Keller, as modified by Walters, discloses a method further comprises perforating the wellbore prior to the first stage of the stimulation (Keller, injection fluids are being pumped under pressure through perforation, not shown, in the casing 124 and into the subsurface formation 150, par [0018], [0152]).
Claim 20: Keller, as modified by Walters, discloses the method further comprises conducting a second stage of the stimulation operation comprising a hydraulic fracturing operation and/or an acidization operation (Walters, design system 330 can allow a user to specify, for example, one or more par [0057], [0082]);
obtaining a data signal (acoustic amplitude value of a sensed subsurface characteristic, par [0165]) from the downhole sensor that is indicative of subsurface conditions after the previous stage of the stimulation operation (Keller, sensed subsurface characteristic such as casing strain or wellbore temperature, detecting change in temperature may occur during gas production and is indicative of fluid flow in the formation, par [0165]); 
optionally, further modifying or adjusting the stimulation operation based on the evaluation (Keller, evaluating the geometry of hydraulically induced fractures is order to optimize the production of oil and gas in tight formations, par [0008], monitor the propagation of hydraulic fractures, as knowing the geometry of the fractures is helpful for optimizing the production of oil and gas from wells in “tight” formations, par [0019]-[0020], optimization would necessarily require modifying or adjusting); and
 producing additional hydrocarbons (Keller, hydrocarbon fluids are produced, par [0010]-[0011], gas production, par [0008], [0165]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Keller and Walters, to include obtaining a third data signal from the downhole sensor that is indicative of subsurface conditions after a second stage of the stimulation operation, and optionally, further modifying or adjusting the stimulation operation, and producing additional hydrocarbons, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 21: Keller as modified by Walters, discloses the downhole wireless network comprises at least one topside communication node (Keller, node 282) (Keller, topside communications node is uppermost communications node along wellbore, Fig 2, par [0035], [0040], [0088]); and 
the at least one topside communication node (282) transmits the signals from the uppermost subsurface communication node (280) to a receiver at the surface (Keller, Fig 2, par [0040], [0088]).
It would have been obvious to one of ordinary skill in the art, to modify the method of Keller and Walter to include multiple topside nodes for communication with different downhole communication St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of  Walters as applied to claim 1, and further in view of Morrow et al., US 2016/0076363 (Morrow).
Claim 7: Keller, as modified by Walters, discloses the first stage of the stimulation operation comprises one or more of perforating at least one interval of the subsurface formation that is traversed by the wellbore (Keller, fluid is injected through perforations, claim 25); 
pumping, introducing, and/or injecting a treatment fluid into at least one interval of the wellbore (Keller, injecting a fluid through perforations in the casing string under pressure in order to form subsurface fractures, claim 25).
Keller, as modified by Walters, fails to disclose deploying or activating an item or substance in the wellbore to block further fluid flow into an interval of the wellbore.
Morrow discloses a wellbore tool (50) may include a perforation device (60) to form one or more perforations 62 (Fig 1, par [0020]).  The wellbore tool (50) may include an enclosed volume that may include a diversion agent (65), such as a ball sealer that is configured to seal a perforation within a wellbore tubular (par [0022]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Keller and Walters, to include deploying or activating the diversion agent to seal perforations as disclosed by Morrow, thereby blocking further fluid flow into an interval of the wellbore (Morrow, par [0022]).  Further, the use of diversion agents, such as ball sealers, are for sealing perforations in a well tubular is well-known (Morrow, par [0022]).
Claim 8: Keller and Walters, as modified by Morrow, discloses the treatment fluid comprises an acid solution or a hydraulic fracturing fluid (Keller, stimulate formation 255 by circulating an acid solution in the borehole and into the near-wellbore region, high pressure fracturing fluid may be injected through perforations 259 and into the formation 255, par [0082]).
Claim 9: Keller and Walters, as modified by Morrow, discloses the deployed or activated item or substance is a ball sealer (Morrow, diversion agent is a ball sealer, par [0022]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of  Walters as applied to claim 1, and further in view of Tolman et al., US 2002/0007949 (hereinafter Tolman).
Claim 17: Keller, as modified by Walters, discloses hydraulic fracturing operation (simulation operation) comprises injecting fluids into the wellbore under pressure (Keller, fluid is injected at a pressure sufficient enough to create fractures within the rock matrix extending from the perforations, par [0007]) and the fluids optionally comprise proppant material (Keller, fluid includes a proppant, par [0007], Walter, small, micron-sized proppant materials, par [0036]).
Keller, as modified by Walters, is silent as to a granular proppant material.
Tolman discloses the use of granular proppant during hydraulic fracturing (par [0004]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the proppant of Keller and Walters to include granular proppant as disclosed by Tolman as the need to for a proppant for use in hydraulic fracturing would have lead one skilled in the art to choose an appropriate proppant, such as the granular proppant as disclosed by Tolman. Therefore, choosing the appropriate proppant as disclosed by Tolman would merely be a simple substitution of one known element for another would obtain the predictable result of proving a material for holding open fractures after the pressures are released, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 18: Keller and Walters, as modified by Tolman, discloses the granular proppant material comprises sand and/or ceramic beads (Tolman, granular proppant material such as sand, ceramic beads, or materials, par [0004]).

Conclusion
Claims 1-9, and 11-21 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676